      Case 2:15-cv-00724-MAK Document 342 Filed 11/28/18 Page 1 of 4



                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CAROL ROUGVIE, et al.,

                                Plaintiffs,

                   v.
                                                  No. 2:15-cv-00724-MAK
ASCENA RETAIL GROUP, INC. d/b/a/
JUSTICE STORES

and

TWEEN BRANDS, INC. d/b/a
JUSTICE STORES

                              Defendants.



 MOTION OF CLASS MEMBERS BARBARA COMLISH AND KATHRYN ARTLIP
          FOR ATTORNEYS’ FEES AND INCENTIVE AWARDS
         Case 2:15-cv-00724-MAK Document 342 Filed 11/28/18 Page 2 of 4




       In accordance with Fed. R. Civ. P. 54 and this Court’s order of August 12, 2016 (Dkt. 193),

class members Barbara Comlish and Kathryn Artlip (collectively “Comlish”) move for an award

of attorneys’ fees of $78,000 and incentive awards of $1000 each in recognition of the benefit they

conferred upon the class through their objection to certain aspects of the settlement and their

opposition to class counsel’s earlier fee requests. As a matter of equity and Third Circuit law,

successful objectors are entitled to a percentage of the common benefit created. E.g., In re Cendant

Corp. Prides Litig., 243 F.3d 722, 744 (3d Cir. 2001); McDonough v. Toys “R” Us, 80 F. Supp.

3d 626, 658-59 (E.D. Pa. 2015); Dewey v. Volkswagen, 909 F. Supp. 2d 373, 395 (D.N.J. 2012).

Here, Comlish generated a material common class benefit by, among other things, (1) inducing

the settling parties to withdraw the provision of the settlement that would revert unawarded

attorneys’ fees to class counsel (also known as the ‘kicker’) and thereafter (2) persuading the Court

to reduce class counsel’s fee award. Comlish therefore petitions the Court to award her attorneys’

fees and incentive awards. Comlish requests that her fee and incentive award be paid from class

counsel’s fee fund to, as a matter of equity, avoid double charging the class for objector

participation that should not have been necessary. See, e.g., McDonough, 80 F. Supp. 3d at 662;

In re Ikon Office Solutions, 194 F.R.D. 166, 197 (E.D. Pa. 2000).

       This motion is unopposed by the named plaintiffs. In support of the motion, Comlish relies

on the memorandum attached to this motion. She also relies on the declaration of her lead counsel,

Adam Schulman, also appended to this motion. Finally, she attaches a proposed form of order.

        Comlish consents to disposition on the papers without oral argument, but would be glad

to present oral argument if the Court believes it would be beneficial. To this end, Comlish will

have counsel at the hearing on class counsel’s supplemental fee request, which the Court has

scheduled for December 13, 2018. See Dkt. 341.
       Case 2:15-cv-00724-MAK Document 342 Filed 11/28/18 Page 3 of 4




Dated: November 28, 2018     Respectfully submitted,

                             /s/ Adam E. Schulman
                             Adam E. Schulman
                             COMPETITIVE ENTERPRISE INSTITUTE
                             CENTER FOR CLASS ACTION FAIRNESS
                             1310 L Street NW, 7th Floor
                             Washington, DC 20005
                             adam.schulman@cei.org
                             (610) 457-0856

                             Attorney for Class Members Comlish and Artlip
        Case 2:15-cv-00724-MAK Document 342 Filed 11/28/18 Page 4 of 4



                               CERTIFICATE OF SERVICE

I hereby certify that on this day I filed the foregoing with the Clerk of the Court via ECF thus
effectuating service on all counsel who are registered as electronic filers in this case.

DATED: November 28, 2018


                                                   /s/ Adam E. Schulman
                                                   Adam E. Schulman
